Citation Nr: 0423741	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-04 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a gastrointestinal 
disability.  

2.  Entitlement to service connection for a gastrointestinal 
disability.  

3.  Evaluation of diabetes mellitus, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had verified active service from July 1976 to 
April 1982 which included combat service.  The veteran had 14 
years, 9 months, and 15 days of prior service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision by the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran limited his appeal to the new and material 
issue.  In April 2003, the veteran testified via 
videoconference before the undersigned.  

In a July 2001 rating decision, service connection for 
diabetes mellitus was granted and assigned a 20 percent 
rating.  The veteran submitted a notice of disagreement as to 
the assigned rating.  

The issues addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1994 rating decision, service connection was 
denied for a stomach disability.

2.  In an April 1995 decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a stomach disorder.  

3.  Evidence submitted since the April 1995 decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1994 and April 1995 decisions are final.  38 
U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has been received since the 
April 1995 decision; thus, the claim of service connection 
for a gastrointestinal disability is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

The AOJ did not comply with VCAA.  However, to the extent 
that the veteran's claim of service connection for a 
gastrointestinal disability is being reopened, the 
deficiencies with regard to the new and material issue and 
VCAA are non-prejudicial.  

Background

In a July 1994 rating decision, service connection was denied 
for a stomach disability.  At that time, the AOJ had been 
unable to locate the veteran's service medical records; 
however, the veteran furnished some service medical records 
that he had located.  

These records reflect that in January 1962, the veteran 
complained of having epigastric pain.  Examination was 
unremarkable.  In May 1963, the veteran was admitted to the 
emergency room with complaints of periumbilical pain.  It was 
thought that he had appendicitis, but no disease was found.  
Testing was normal.  He was asymptomatic by the next day.  In 
February 1964, the veteran reported having persistent 
epigastric pain.  In May 1971, the veteran was afforded a 
periodic examination.  Examination of the abdomen and viscera 
was negative.  In August 1976, the veteran underwent a flight 
physical examination.  At that time, it was noted that he was 
overweight, but no abnormalities of the gastrointestinal 
system were documented.

Also of record were post-service medical records.  In April 
1991, the veteran was afforded a VA examination.  At that 
time, he reported that his stomach was painful when he ate 
certain foods.  Physical examination revealed that the 
veteran was markedly obese, but no gastrointestinal 
disability was diagnosed.  

Brooke Army Medical Center/VA records revealed that in May 
1991, it was noted that the veteran had stomach cramps and an 
irritable bowel.  In June 1991, the veteran reported that he 
had a 6-month history of epigastric pain.  It was noted that 
he had a history showing possible acute cholecystitis.  
Cholelisthiasis was ruled out as was a chronic pancreatic 
disability.  The examiner noted that the veteran indicated 
that 20 years ago, he was told that he had ulcers, but no 
diagnosis was made.  A June 1991 ultrasound showed 
gallstones.  

In September 1993, it was noted that the veteran had a 
history of recurrent abdominal pain and gallstones.  
Gastritis was also noted.  In December 1993, an examiner 
indicated that the veteran did not have cholelithiasis.  In 
March 1994, the veteran reported having abdominal cramping 
and was given a "GI cocktail."

The July 1994 denial of service connection was denied for a 
stomach disability was on the basis that the veteran had 
epigastric pain, but that this was a symptoms and not a 
disability in itself.  The AOJ stated that a stomach 
condition was never diagnosed.  Service connection was denied 
because there was no evidence to indicate incurrence or 
aggravation of a stomach condition while in service.  

Thereafter, the veteran sought to reopen his service 
connection claim.  In a January 1995 letter, he was informed 
that he needed to submit new and material evidence.  He did 
not submit any evidence.  In an April 1995 decision letter, 
the AOJ determined that new and material evidence had not 
been submitted to reopen the claim of service connection for 
a stomach disorder.  The veteran did not appeal the July 1994 
and April 1995 decisions.  

Thereafter, additional records were received.  In August 
1994, it was noted that the veteran had dyspepsia.  In 
October 2000, the veteran underwent an open cholecystectomy.  
There were numerous adhesions of the transverse colon to the 
gallbladder.  The gallbladder contained a large yellow 
gallstone.  In a February 2002 letter, it was noted that the 
veteran underwent a cholecystectomy for symptomatic 
cholelithiasis and that the pathology revealed chronic 
cholecystitis and cholelithiasis.  

In April 2003, the veteran testified via videoconference 
before the undersigned.  He testified that he had had 
gallbladder problems since service and that these gallbladder 
problems caused stomach problems.  The veteran's 
representative indicated that the issue of service connection 
for a gallbladder disorder was separate from the prior final 
denial of service connection for a stomach disorder.  The 
veteran related that recently, it was determined that the 
walls of his gallbladder had deteriorated and the gallbladder 
was removed.  He indicated that VA had his service dates 
wrong and that his service began in July 1961.  He also 
indicated that during service, he underwent a bile duct 
operation in 1974-1975.  He said that since his current 
operation, his symptoms were somewhat better, but not gone.  
When questioned whether or not the veteran currently had an 
ulcer problem or an acid problem, he related that his 
physician had not told him.  

Analysis

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service 
connection, was received prior to that date.  

The July 1994 decision and the April 1995 decisions were not 
appealed.  They are final.  38 U.S.C.A. § 7105.  

The Board notes that prior final denials in July 1994 and 
April 1995 were for a "stomach condition."  However, a 
review of the record reveals that the AOJ considered 
gastrointestinal complaints as a whole, to include those 
involving the stomach and the gallbladder, as indicated in 
the evidence of record.  Thus, the issue has properly been 
considered as a new and material issue.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denials, 
the veteran did not have a current diagnosis of a 
gastrointestinal disability.  The most recent evidence showed 
that he did not have a gallbladder disability at that time.

Since the prior final decision, evidence has been added to 
the claims file.  This evidence is new and material because 
it includes evidence which shows that the veteran had post-
service diagnosis of a gastrointestinal disability.  He had 
chronic cholecystitis and cholelithiasis.  These conditions 
necessitated the removal of his gallbladder.  He claims 
current residuals.  Cholecystitis, cholelithiasis, and gall 
bladder removal with residuals are all disabilities for which 
VA provides compensation, if service-connected.  

Thus, the veteran has submitted competent evidence that cures 
a prior evidentiary defect.  Accordingly, the Board finds 
that the additional evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  Stated differently, the veteran 
has submitted new and material evidence.  Thus, the claim of 
entitlement to service connection for a gastrointestinal 
disability is reopened.




Alternative theory

The July 1994 rating decision denied service connection for a 
stomach disability.  Neither the rating decision nor the 
notification of the decision reflects consideration of a 
gallstone disability.  There had been no particular claim for 
a gallstone disability.  If service connection had been 
granted for a stomach disability, there is nothing to suggest 
that the AOJ would have included a grant to include a 
gallstone disability.

Stated differently, finality attaches when there had been a 
decision.  Service connection had not previously been denied 
for a gallstone disability and there was no final decision.  
Rather, the issue should have been treated as new claim.  


ORDER

The application to reopen the claim of service connection for 
a gastrointestinal (gallstone) disability is granted.


REMAND

The veteran has not been sent a VCAA letter with regard to 
the issue of service connection for a gastrointestinal 
disability to include cholecystitis, cholelithiasis, and gall 
bladder removal with residuals.  The veteran was also not 
issued a VCAA letter as to the issue of evaluation for 
diabetes mellitus.  Accordingly, the AOJ should undertake the 
appropriate actions to ensure that the directives of VCAA 
have been followed.  Disabled Am. Veterans v. Sec'y. of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
veteran is hereby informed that if there is evidence 
supporting the issues on appeal, he must submit that evidence 
to the AOJ.  

In reviewing the veteran's DD Form 214, it is clear that he 
did have service prior to July 1976 to April 1982.  The 
veteran had 14 years, 9 months, and 15 days of prior service.  
He claims that his service commenced in July 1961.  The 
service medical records he submitted include a June 1961 
preinduction physical examination.  The Board realizes that 
the AOJ attempted to locate the service medical records 
without success.  However, the search was not made with all 
of the correct service dates.  The veteran's service dates 
should be verified then another search for his complete 
service medical records should be undertaken.  The veteran 
should be contacted and it should be determined where he 
underwent the bile duct surgery so those records may be 
requested directly from that facility.  

Thereafter, in light of VCAA and the fact that there are 
missing service records, the veteran should be afforded an 
examination.  The examiner should opine as to whether post-
service diagnoses of cholecystitis, cholelithiasis, and gall 
bladder removal with residuals, are related to service.  

As noted in the introductory portion of this decision, the 
veteran submitted a timely notice of disagreement as to the 
issue of evaluation for diabetes mellitus.  As such, the AOJ 
is now required to send the veteran a statement of the case 
as to this issue in accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  In this regard, the Court has held 
that where a notice of disagreement has been submitted, the 
veteran is entitled to a statement of the case.  Manlincon v. 
West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.  

2.  The VBA AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The notice should pertain to the 
pertinent issues as listed on the front 
page of this decision, service connection 
for a gastrointestinal disability and 
evaluation of diabetes mellitus.  A 
notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) 
must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will 
seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

3.  VBA AMC should contact the 
appropriate service department.  The 
veteran's service dates should be 
verified, specifically, his service prior 
to July 1976.  Thereafter, another search 
for his complete service medical records 
should be undertaken pursuant to his 
correct service dates.  The veteran 
should be contacted and it should be 
determined where he underwent the bile 
duct surgery so those records may be 
requested directly from that facility.  

4.  The AOJ should obtain a VA medical 
opinion.  The examiner should opine as 
to whether post-service diagnoses of 
cholecystitis, cholelithiasis, and gall 
bladder removal with residuals, are 
related to service including in-service 
manifestations.   

5.  A statement of the case should be 
issued as to the issue of evaluation of 
diabetes mellitus in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  

If upon completion of the requested actions, any claim 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



